The plaintiff claims a decree of divorce against the defendant on the ground of intolerable cruelty.
The defendant denies the allegations of cruelty alleged in the complaint and by way of cross complaint claims a decree of divorce from the plaintiff on the ground of intolerable cruelty. *Page 480 
The evidence of each as to the cruelty of the other is, generally speaking, uncorroborated, and each offers evidence in denial of the allegations of the other.
The two parties were married on May 15, 1913. The plaintiff testifies that his wife has refused cohabitation since three weeks after the marriage. This the defendant denies, but admits that there has been no cohabitation between her and her husband for the past ten years. She gives a reason for such action on her part, which, if true, is ample justification. Refusal of cohabitation does not of itself constitute intolerable cruelty. McCurry vs. McCurry, 126 Conn. 175.
The defendant was arrested for theft. Considering all of the evidence concerning such theft and its effect upon the plaintiff, it did not constitute intolerable cruelty.
The defendant produced a witness who saw evidence of contusions and lacerations upon her. The defendant testifies that the plaintiff caused them. The plaintiff denies such testimony of the defendant. There is no corroboration of the evidence that the plaintiff ever struck the defendant. "There are trials causing much weariness and suffering, which parties to the marriage contract must bear; the policy of the State, as well as the sacred nature of the marriage covenant, requires patient endurance." McEvoy vs. McEvoy, 99 Conn. 427,431, citing Morehouse vs. Morehouse, 70 Conn. 420.
   The petition of the plaintiff for a decree of divorce is denied and dismissed.
The petition of the defendant for a decree of divorce is denied and dismissed.